DISMISS and Opinion Filed November 6, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01113-CV

        INTELITRAC, INC., A DELAWARE STATE CORPORATION, Appellant

                                               V.

       UMB FINANCIAL CORPORATION, A MISSOURI STATE FINANCIAL
    CORPORATION; UMB BANK, N.A., A NATIONAL BANKING ASSOCIATION;
    ZACH FEE, AN INDIVIDUAL; NICK ARTHACHINDA, AN INDIVIDUAL; AND
               KEVIN VON ATZIGEN, AN INDIVIDUAL, Appellees

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-00035

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       This is an appeal from two summary judgment orders that disposed of appellant’s claims

against appellees but left pending a counterclaim for attorney’s fees. On October 15, 2019, we

construed a letter filed by appellees questioning our jurisdiction in light of the pending

counterclaim as a motion to dismiss the appeal and requested a response from appellant. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory

exceptions, appeal may only be taken from final judgment that disposes of all claims and parties).

By letter filed October 25, 2019, appellant concedes the appeal is premature. Accordingly, because
a final judgment has not been signed, we grant appellees’ motion and dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE



191113F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 INTELITRAC, INC., A DELAWARE                       On Appeal from the 95th District Court,
 STATE CORPORATION, Appellant                       Dallas County, Texas
                                                    Trial Court Cause No. DC-17-00035.
 No. 05-19-01113-CV         V.                      Opinion delivered by Chief Justice Burns,
                                                    Justices Whitehill and Nowell participating.
 UMB FINANCIAL CORPORATION, A
 MISSOURI STATE FINANCIAL
 CORPORATION; UMB BANK, N.A., A
 NATIONAL BANKING ASSOCIATION;
 ZACH FEE, AN INDIVIDUAL; NICK
 ARTHACHINDA, AN INDIVIDUAL;
 AND KEVIN VON ATZIGEN, AN
 INDIVIDUAL, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellees UMB Financial Corporation, a Missouri State Financial
Corporation; UMB Bank, N.A., a National Banking Association; Zach Fee, an Individual; Nick
Arthachinda, an Individual; and Kevin von Atzigen, an Individual recover their costs, if any, of
this appeal from appellant Intelitrac, Inc., a Delaware State Corporation.


Judgment entered November 6, 2019.




                                              –3–